WOLF, C.J.
We affirm as to tlie issues raised in the main appeal without comment. As to the issue raised on cross-appeal, we reverse and remand with directions to the trial court to enter judgment against GACS, Inc., in the amount of $454,799.50.
The plain language of section 768.81, Florida Statutes, requires that a plaintiffs percentage of contributory fault in a negligence . action be subtracted from the amount of economic damages determined by the jury, see § 768.81(2), Fla. Stat., before it is determined whether the amount of economic damages in the case exceeds the $500,000 limit for imposing joint and several liability on a defendant found at least 25 percent, but not more than 50 percent, at fault. See § 768.81(3), Fla.. Stat. Because it is clear from the amount awarded in the amended final judgment that the trial court did not properly employ this method of calculation in determining the award, we reverse.
KAHN and POLSTON, JJ., Concur.